Citation Nr: 1101590	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  05-34 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (claimed as arthritis, muscle pain, and an abnormal bone 
scan) as secondary to service-connected hepatitis C.

2.  Entitlement to an initial compensable rating prior to July 2, 
2001, an initial rating greater than 10 percent prior to November 
25, 2007, and an initial rating greater than 40 percent 
thereafter, for hepatitis C.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1968.

The issue of entitlement to higher initial ratings for hepatitis 
C came to the Board of Veterans' Appeals (Board) from a June 2005 
rating decision of a Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue now characterized as entitlement to service connection 
for degenerative joint disease (claimed as arthritis, muscle 
pain, and an abnormal bone scan) as secondary to service-
connected hepatitis C, as well as entitlement to TDIU, come to 
the Board from an August 2006 rating decision. 

A June 2008 Board decision, in pertinent part, denied the 
Veteran's claim for an initial compensable rating prior to July 
2, 2001, an initial rating greater than 10 percent prior to 
November 25, 2007, and an initial rating greater than 40 percent 
thereafter, for hepatitis C.  The Veteran thereafter appealed the 
Board's decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a November 2009 Order, the Court granted a Joint 
Motion for Remand, vacated that part of the June 2008 Board 
decision that denied the Veteran's claims for increased initial 
ratings for hepatitis C, and remanded the matter for 
readjudication consistent with the motion.

Additionally, in a March 2010 decision, the Board, in pertinent 
part, remanded the issues of entitlement to service connection 
for degenerative joint disease (claimed as arthritis, muscle 
pain, and an abnormal bone scan) as secondary to service-
connected hepatitis C, and entitlement to TDIU, for the purpose 
of obtaining a VA examination with a medical opinion.  As the 
claims folder was likely absent from the RO due to the pending 
Court action, it does not appear that this requested development 
has been accomplished.  The Board will again include the 
requested action paragraphs from the March 2010 remand in the 
remand section below to ensure that the requested development is 
accomplished prior to the case being returned to the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In October 2010, VA obtained new evidence from the Veteran, 
specifically medical records, which is pertinent to the matters 
on appeal.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction (AOJ) for review and preparation 
of a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2010).  In this case, the Veteran's 
representative has indicated that the Veteran wants the matter 
remanded to the AOJ for review.  Consequently, the claims must be 
remanded, and while on remand, the AOJ must review this evidence 
and, if the claims remain denied, include such evidence in a 
supplemental statement of the case.

As noted above, the Board will include the action paragraph from 
the March 2010 remand as well to ensure that such development is 
completed prior to the case being returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Board's March 2010 
remand, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any current disability 
manifested by degenerative joint disease, 
muscle pain, or abnormal bone scan.  The 
claims folder must be made available to the 
examiner for review.  Based on the 
examination findings and review of the 
record, the examiner should offer opinions as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any currently diagnosed disability manifested 
by degenerative joint disease, muscle pain, 
or abnormal bone scan, was caused or 
aggravated (permanently worsened) by the 
Veteran's service-connected hepatitis C.  A 
complete rationale should be provided for the 
opinion.  

The examiner is informed that "aggravation" 
is defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the physician should indicate, to 
the extent possible, the approximate level of 
severity of an currently diagnosed disability 
manifested by degenerative joint disease, 
muscle pain, or abnormal bone scan (i.e., a 
baseline) before the onset of the 
aggravation.

2.  Following the above, the AOJ should 
readjudicate the issues on appeal with 
consideration of the additional evidence 
received since the most recent supplemental 
statement of the case.  Specifically, 
evidence submitted to the Board in October 
2010 must be considered.  If a benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



